Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. An adaptor for angularly adjusting a structure on an anchor mounted on a biological base, comprising: 
an adaptor body extending between a fitment end towards a perch; 
a fitment and a mortar extending away from the fitment end and integrally formed with the fitment, said mortar comprising a mortar face that is spherical to terminate with a mortar lip at the perch; 
a collet that is shrinkable, the collet being rotatable onto the mortar face and comprising a collet face, a threaded collet hole extending from a collet head towards a collet tail, wherein the collet is resiliently deformable from a free state to a shrunken state and reboundable from the shrunken state to the free state, wherein a shrunk caliber Csc of the collet in the shrunken state is smaller than a free collet caliber CFC, of the collet in the free state, wherein the collet is receivable on the mortar in the shrunken state, and wherein the collet rebounds upon placement on to the mortar; and 
a collet bolt threadingly receivable into the collet hole such that when the collet bolt is inserted in the collet hole, the collet face is avoided from getting shrunk and retains the free collet caliber, CFC, of the collet in the free state, thereby adjustably mounting the structure onto the adaptor bearing against the perch.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious an adaptor for angularly adjusting a structure on an anchor having an adaptor body with a mortar extending away from and integrally formed with fitment end, a collet with a face that is shrinkable and resiliently deformable from a free state to a shrunken state and reboundable from the shrunken state to the free state, where the collet has a free collet caliber and the collet is receivable on the mortar in the shrunken state and wherein the collet rebounds upon placement onto the mortar, and a collet bolt threadingly receivable into the collet hole such that when the collet bolt is inserted into the collet hole, the collet face is avoided form getting shrunk and retains the free collet caliber of the collet in the free state, thereby adjustably mounting the structure onto the adaptor.
 The previously applied closest art of Bergersen et al. as modified by Medoff failed to provide for a collet bolt that would both avoid the collet face from getting shrunk and also that would maintain the free collet caliber of the collet at the free state as Medoff only provides for a collet bolt for expanding of a collet to avoid the collet from being shrunk and fails to provide a manner of preventing the collet face of not being shrunk by such expansion outward of a collet face which would no longer be at the rebounded free state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        12/30/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772